Title: To Benjamin Franklin from Samuel Cooper, 28 March 1777
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston N.E., 28th. March 1777.
If this Line ever reaches you, it will be deliverd by Mr. Joseph Hixon, a Gentleman born in Montserrat, and whose Estate lies in that Island. Bound from thence on Business to London, by the Way of Corke, He was taken by an American Ship of War and brought to this Port in October last. I need not mention the Opinion I have entertain’d of his Probity and Worth, when I acquaint you that I have given my Daughter and only Child to him in Marriage. He does not mean to go to France, but should he be cast there in these tempestuous Times, your Advice and Countenance where he may need them will particularly oblige me. Wishing you Health and good Things, I am with the greatest Regard Your obedient humble Servant
S.C.
The Honle: Benjn. Franklin Esqr.
